Case 1:20-cv-00047-BMC Document 25 Filed 10/27/20 Page 1 of 1 PagelD #: 208

 

an

 

 

 

October 27, 2020

Via CEF

Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Lynda vy. Jet Blue Airways Corporation
Docket: 20-cv-47 (BMC)

Dear Judge Cogan:

As you may recall, this firm is counsel to Mr. Shaun Lynda, the Plaintiff in the
above captioned matter. Your Honor issued an Order on October 13, 2020 giving Mr.
Lynda two (2) choices in terms of his Motion to Voluntary Dismiss without
prejudice. Mr. Lynda, after given due consideration to the options outlined by Your
Honor has informed the undersigned that neither of these options are acceptable to
him.

Mr. Lynda thanks the Court for its time and consideration to this matter.

Sincerely,

=f

ee V. Archibald”

  
    

RVA:as

 

Roger Victor Archibald, PLLC « Attorneys & Counsellors at Law « 26 Court Street, Suite 711 * Brooklyn, New York 11242
Tel No.: (718) 237-1111 * Facsimile (718) 237-1425 « www.Brooklynatty.com * rva@brooklynatty.com
